Citation Nr: 1506542	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  What evaluation is warranted for coronary artery disease, status post myocardial infarction and percutaneous coronary intervention, from August 31, 2010?

2.  Entitlement to service connection for residuals of cervical laminectomies secondary to coronary artery disease.
 
3.  Entitlement to service connection for a right hand disability secondary to coronary artery disease.
 
4.  Entitlement to service connection for hypertension.
 
5.  Entitlement to service connection for a bilateral hip disability secondary to coronary artery disease.
 
6.  Entitlement to service connection for a left leg disability, claimed as left leg weakness, secondary to coronary artery disease.
 
7.  Entitlement to service connection for a left foot disability, claimed as left foot drop, secondary to coronary artery disease.
 
8.  Entitlement to service connection for depression.
 
9.  Entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status.

10. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Mary M. Long, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from August 1969 to March 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In light of contentions in the record, to particularly include a March 2013 report from Dr. J.W.E., the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is before the Board.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  
 
The question regarding what evaluation is warranted for coronary artery disease from August 31, 2010; as well as the issues of entitlement to service connection for residuals of cervical laminectomies, a right hand disability, bilateral hip disabilities, a left leg disability, and a left foot disability; entitlement to special monthly compensation based upon the need for aid and attendance and/or housebound status; and entitlement to individual unemployability benefits are remanded to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Hypertension was not manifested during service, was not manifested within a year of separation from active duty, and is not shown to be related to service.

2.  In December 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal to the issue of entitlement to service connection for depression.  
 
CONCLUSIONS OF LAW
 
1.  Hypertension was not incurred in or aggravated by his active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for withdrawal of the appeal to the denial of entitlement to service connection for depression by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Depression

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant. Id. 

In December 2013, the appellant stated that he wished to withdraw his appeal to the issue of entitlement to service connection for depression.  As such, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed. 

Hypertension

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. VA notified the Veteran in December 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2013. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law.  The Veteran has not been afforded a VA examination to secure an opinion addressing the etiology of his hypertension.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence has been presented indicating the possibility that hypertension is related to service or service-connected disability, the Board finds that an etiology opinion is not "necessary."  
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009). 
 
The Veteran seeks service connection for hypertension.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology. 
 
The service treatment records are absent findings of elevated blood pressure readings or diagnosis of hypertension during service.  On the clinical examination for separation from service, the Veteran's blood pressure reading was 122/70.  Thus, there is no medical evidence that shows that the Veteran suffered from hypertension during service. 
 
As for statutory presumptions, the first showing of hypertension was not until many years after the Veteran's discharge from service; and with respect to service connection based on continuity of symptomatology, such evidence is lacking as there is no evidence of record which even remotely suggests that the Veteran had elevated blood pressure readings since his service discharge.  In light of lack of any relevant history reported between 1971 and 2000, the earliest post-service treatment of record, service connection is not warranted under 38 C.F.R. § 3.303(b).  
 
When a disease is first diagnosed after service, service connection can still be granted for that disorder if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 
 
In this case, the Veteran clearly has a hypertension.  Dr. M.R. diagnosed the Veteran as having hypertension in October 2002.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the Veteran's military service.  No medical professional, however, has ever related this condition to the Veteran's military service.  
 
A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show complaints of elevated blood pressure readings or treatment or diagnosis of hypertension until many years after separation from active duty.  
 
Thus, the record is absent evidence of hypertension during service or compensably disabling hypertension within a year following separation from active duty.  Further, there is no evidence of a continuity of symptomatology, and no medical evidence of a nexus between a current hypertension and the Veteran's active duty service. 
 
To the extent the Veteran's statements can be construed as his own opinion that he has hypertension which is related to active service, the appellant is not competent to provide an opinion regarding the etiology of his hypertension.  The question what is the etiology of a disease such as hypertension is a question that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation; and such issues are, therefore, not susceptible of lay opinions on etiology.  As such, the statements of the Veteran with respect to etiology of his hypertension cannot be accepted as competent evidence. 
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.
 
 
ORDER
 
The claim of entitlement to service connection for depression is dismissed.

Entitlement to service connection for hypertension is denied.


 
REMAND
 
With respect to the question regarding what evaluation is warranted for coronary artery disease from August 31, 2010, the Veteran last underwent VA examination in July 2011.  Given that the Veteran has not been examined in more than three years, further development to be in order.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.)

With respect to the remaining issues on appeal, in a March 2013 Independent Medical Opinion, Dr. J.W.E. opined that residuals of an injury suffered in November 2010 were due to the Veteran fainting as a result of cardiac arrhythmia due to ischemic heart disease and that these residuals rendered him unemployable.  
 
A November 2010 History and Physical for admission to Norman Regional Hospital indicates that the Veteran was outdoors walking on the ground, carrying some objects when he tripped and fell forward, landing on his elbows.  At the time the appellant was noted to have experienced a history of "progressive weakness and foot drop of his left leg over a long period of time."  Following the fall the Veteran developed a right-sided weakness immediately and was brought to the emergency department.  Unfortunately, the Board has not received treatment records from the emergency department.  These records may be helpful in clarifying whether the Veteran's fall was in any way related to an ischemic event related to his service connected coronary artery disease.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his coronary artery disease, cervical spine, right hand, hips, left leg, and left foot that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  This specifically includes securing any necessary authorization form for the release of treatment records from the Emergency Department of the Norman Regional Health System on November 11, 2010.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  Thereafter, the Veteran should be afforded a VA cardiac examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating coronary artery disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his coronary artery disease.  A complete rationale for any opinions expressed must be provided. 
 
The cardiologist must opine whether it is at least as likely as not that the Veteran's service-connected coronary artery disease was in anyway responsible for the fall in November 2010 which caused a cervical spine injury necessitating emergency decompression of C3-C7.  The examiner must also address the relationship, if any, between the Veteran's coronary artery disease, to include if appropriate any fall residuals, to any diagnosed right hand disorder, hip disorder, left leg disorder, and/or left foot disorder.  The examiner must address the impact on the appellant's ability to work due to any disorder found to be related to service.

The examiner must address whether the disorders that are related to the Veteran's service require the daily assistance of another person to perform the activities of daily living or to protect himself from the dangers of his environment as a result of his service connected disorders.  

The examiner must address whether the disorders that are related to service either alone, or in combination with each other, substantially confined the appellant to his home or immediate premises by reason of his service connected disabilities and whether they are reasonably certain to remain throughout his lifetime

In addressing each of  these questions the examiner must address the March 2013 opinion of John W. Ellis, M.D.

A complete rationale must be provided for any and all opinions offered.
 
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for any failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  
 
5.  The case should then be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


